Per Curiam.
The defendant appeals from a judgment. The so-called paper book does not contain the judgment, but the original judgment roll is in the return to this court. An inspection thereof reveals no error. In the litigation defendant has been his own attorney. Because of his apparent inexperience in legal procedure, we have examined the documents in the return and the files herein with a view to discover his grievances (there being no assignments of error), and we find these relate to claimed defects in the evidence and errors in the charge of the court. There is no settled case or bill of exceptions. We are therefore not in a position to consider any matter which the appellant intended to raise by his appeal, and it should be dismissed. So ordered.